Appellate Case: 21-8018      Document: 010110694265          Date Filed: 06/08/2022       Page: 1
                                                                   FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS          Tenth Circuit

                              FOR THE TENTH CIRCUIT                               June 8, 2022

                                                                             Christopher M. Wolpert
   UNITED STATES OF AMERICA,                                                      Clerk of Court

            Plaintiff - Appellee,
                                                                   No. 21-8018
   v.                                                   (D.C. No. 2:20-CR-00106-SWS-1)
                                                                  (D. Wyoming)
   WILLLIAM DOUGLAS BLATTEL,

            Defendant - Appellant.



                               ORDER AND JUDGMENT*


 Before HARTZ, SEYMOUR, and BALDOCK, Circuit Judges.


        In January of 2021, William Douglas Blattel pled guilty to one count of being a

   Felon in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

   The district court sentenced him to 110 months in prison with 84 months to run

   consecutively to any sentences he received on state court charges stemming from

   related conduct. In arriving at this sentence, the district court failed to consider

   U.S.S.G. § 5G1.3(c), which called for the federal sentence to run concurrently. This

   was plain procedural error and therefore we vacate and remand for resentencing.


        *
         This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. The court generally disfavors the
 citation of orders and judgments. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8018     Document: 010110694265         Date Filed: 06/08/2022        Page: 2



                                        Background

       In June 2020, Mr. Blattel was driving a blue minivan on Interstate 80 near Park

   City, Utah, when he fired a pistol at passing motorists, crossed the border into

   Wyoming, and led a sheriff’s deputy on a chase that ended with Mr. Blattel ramming

   the deputy’s vehicle at an estimated 60 mph. His children were in the vehicle the

   entire time. After his arrest, Blattel faced a myriad of state charges in both Wyoming

   and Utah, as well as a single federal charge for unlawful possession of a firearm by a

   felon. He pled to the federal offense and was sentenced while the state charges

   remained pending.

       At sentencing, the district court calculated a guideline range of 110–120 months,

   which reflected several enhancements including a four offense-level increase under

   U.S.S.G. § 2K2.1 due to the court’s determination that Mr. Blattel “used or

   possessed” the gun “in connection with” the felonies he committed in Utah and

   Wyoming. Rec., vol. III at 52-53. Ultimately, the court sentenced Mr. Blattel to 110

   months, with 84 months to run consecutively to “any potential sentence in the

   pending state court cases in Wyoming and Utah” and the remaining 26 months to run

   concurrently with any such sentences. Rec., vol. I at 39.

       In explaining this structure, the court voiced concerns about the potential for

   “piling on” due to the likely state-court sentences. Rec., vol. III at 62-63. The court

   recognized that the conduct underpinning the state-court offenses was baked into the

   federal sentence by way of the relevant-conduct enhancement imposed under



                                             2
Appellate Case: 21-8018      Document: 010110694265          Date Filed: 06/08/2022       Page: 3



   § 2K2.1. Consequently, the district court reasoned, if the states ended up imposing

   their own sentences for that same conduct, the 26 months of his federal sentence that

   were attributable to the enhancement would be duplicative and result in a total

   punishment “greater than necessary to achieve the objectives” listed in 18 U.S.C.

   3553(a). Id. The court concluded that, if the states imposed their own sentences,

   then a federal sentence of 84 months was sufficient but not more than necessary to

   satisfy § 3553(a). If the states did not follow through, then a federal sentence of 110

   months was necessary to satisfy the statute. Id.

        Notably absent from the court’s explanation was any mention of U.S.S.G.

   § 5G1.3(c), which provides:

        (c) If . . . a state term of imprisonment is anticipated to result from another
        offense that is relevant conduct to the instant offense of conviction under
        the provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant
        Conduct), the sentence for the instant offense shall be imposed to run
        concurrently to the anticipated term of imprisonment.

   Mr. Blattel argues that the district court committed plain error when it “failed to

   consider § 5G1.3(c).”1 Although he concedes that sentencing courts have discretion

   on the consecutive/concurrent determination, Mr. Blattel nevertheless argues that the




        1
          He also challenges the district court’s finding that two of his prior convictions
 qualified as “controlled substance offenses” for purposes of enhancement under
 § 2k2.1(a)(2). Mr. Blattel concedes that this issue is now foreclosed by our decision in
 United States v. Jones, 15 F.4th 1288 (10th Cir. 2021), which was filed shortly after his
 opening brief. We decline to revisit the issue and affirm this aspect of the district
 court’s sentencing.


                                              3
Appellate Case: 21-8018     Document: 010110694265          Date Filed: 06/08/2022       Page: 4



   district court failed to even consider § 5G1.3(c), a procedural error meriting remand

   for resentencing. We agree.

                                     Standard of Review

       Mr. Blattel did not object to the district court’s failure to consider § 5G1.3(c)

   below. Our review is therefore for plain error. See United States v. Finnesy, 953

   F.3d 675, 684, 691 (10th Cir. 2020). Plain error occurs when there is (1) error,

   (2) that is plain, which (3) affects substantial rights, and which (4) seriously affects

   the fairness, integrity, or public reputation of judicial proceedings. Id.

                                          Discussion

       The government does not dispute that § 5G1.3(c) was fully applicable to Mr.

   Blattel’s sentence, and it does not dispute that § 5G1.3(c) called for the entirety of his

   federal sentence to run concurrently with any state-court sentences. The government

   argues instead that the district court recognized § 5G1.3(c)’s recommendation and

   simply chose not to apply it. This makes no sense.

       While the advisory guidelines are discretionary, they remain the starting point

   for determining a reasonable sentence. United States v. Lymon, 905 F.3d 1149,

   1153-54 (10th Cir. 2018). A court “must give respectful consideration to the

   Guidelines,” and it is a procedural error not to consider the advisory guidelines’

   sentencing recommendation or to inadequately explain a deviation from it. Id. This

   includes any applicable recommendation regarding whether the defendant’s sentence




                                              4
Appellate Case: 21-8018      Document: 010110694265           Date Filed: 06/08/2022      Page: 5



   on a given charge should run concurrently with or consecutive to his sentence on

   other charges. Id.

       Here, § 5G1.3(c) unambiguously called for Mr. Blattel’s entire federal sentence

   to run concurrently with the anticipated sentences stemming from his state charges,

   but the district court imposed 84 months of his 110-month sentence to run

   consecutively. Nothing in the record suggests the district court was aware that this

   was at odds with the guidelines’ recommendation, let alone that the court intended to

   impose what amounts to a potential upward variance of 84 months. On the contrary,

   the court believed it was imposing a sentence within the advisory guidelines range.

   See Rec., vol. III at 60-61. The district court’s failure to consider a clearly applicable

   guideline constitutes plain error. See Lymon, 905 F.3d at 1154.

       Turning to the third and fourth prongs of our plain error analysis, we hold that

   this error affected Mr. Blattel’s substantial rights and that, were we to let it stand, it

   would adversely affect the public perception of judicial proceedings. The guidelines

   form the essential starting point in any federal sentencing analysis, so it follows that

   an obvious error in applying them or failing to recognize them at all “runs the risk of

   affecting the ultimate sentence regardless of whether the court ultimately imposes a

   sentence within or outside [the] range”. United States v. Sabillon-Umana, 772 F.3d

   1328, 1333 (10th Cir. 2014) (quoting United States v. Rosales–Miranda, 755 F.3d

   1253, 1259 (10th Cir.2014) (alteration in original). The point of the guidelines is to

   affect the defendant's “substantial rights” by guiding the district court's analysis of



                                               5
Appellate Case: 21-8018       Document: 010110694265       Date Filed: 06/08/2022     Page: 6



   how much of his liberty he must forfeit to the government. Id. And when a court

   fails to consider the guidelines, which were created to promote fairness and

   uniformity in sentencing, it cannot help but adversely affect the public perception of

   our judicial system. Id.

                                        Conclusion

       Based upon the foregoing, we vacate the sentence and remand this matter to the

   district court for resentencing after consideration of the potential impact of U.S.S.G

   § 5G1.3(c) and any intervening state court sentences.



                                                         Entered for the Court


                                                         Stephanie K. Seymour
                                                         Circuit Judge




                                             6